DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant's amendment, filed on February 4 of 2021, has been entered.  Claim 1 has been amended.  Claim 2 has been cancelled.  No claim has been added.  Claims 1 and 3 are still pending in this application, with only claim 1 being independent.

The replacement drawings were received on February 4 of 2021.  These drawings are acceptable. 

Applicant’s amendments to the abstract has overcome the objections detailed in the section 4 of the previous Office Action (mailed December 24, 2020)

Allowable Subject Matter
Claims 1 and 3 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a lightguide having an optical absorption coefficient of at least 0.02 cm-1 at a wavelength of 500 nm, and defining an optical axis and. The light guide includes an input face configured to receive incident light; an output face; and a plurality of discrete light extracting structures spaced apart from one another and with an 
While the use and advantages of light guide, specifically those with extracting structures having at least two surfaces forming a peak therebetween, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the combination of arcuate and planar surfaces forming different peak angles larger than 90 degrees, in combination with the arcuate surface forming an angle with the optical axis of less than 45 degrees and greater than 10 degrees, in addition to the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875